Citation Nr: 0603327	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  98-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right rotator cuff injury.

2.  Entitlement to an initial rating in excess of 30 percent 
from October 15, 1996, to April 21, 1999, and in excess of 70 
percent from April 22, 1999, for service-connected post-
traumatic stress disorder (PTSD).   

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar syndrome with sciatica.

4.  Entitlement to service connection for left rotator cuff 
injury.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for abdominal pain.  

7.  Entitlement to service connection for pelvic pain.

8.  Entitlement to service connection for gynecological 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1984 to 
November 1985, and December 1987 to October 1996.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  As noted 
on the cover page, the Houston RO thereafter retained 
jurisdiction.

A May 1997 rating decision granted service connection for a 
right rotator cuff injury and lumbar syndrome with sciatica 
with initial 10 and 0 percent disability evaluations, 
respectively.  The determination also denied service 
connection, and the veteran perfected an appeal thereof, for: 
left rotator cuff injury; right ulnar nerve; chest pain; 
sinusitis; abdominal pain; pelvic pain; allergy to Naproxin 
and Eythromycin; PTSD; and female problems.

A January 2005 rating decision granted service connection for 
right ulnar nerve neuropathy, and vasomotor rhinitis (claimed 
as sinusitis), which the RO noted was considered a full 
resolution of benefits on appeal.  The decision also assigned 
an initial 10 percent rating for service-connected lumbar 
syndrome, effective October 15, 1996; the appeal remains 
pending, however, because a maximum schedular rating must be 
assessed.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Additionally, and as explained in detail below, the appeal 
regarding an initial rating for PTSD is still pending because 
the maximum schedular has not been assigned.  

The veteran submitted a September 2005 VA Form 21-4138 that 
waived RO consideration of additional medical records, and 
withdrew from appellant status the matter of service 
connection for allergy to Naprosyn and Erythromycin.  

In September 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, and the transcript is of 
record.  

The issues involving service-connected lumbar syndrome with 
sciatica, chest/abdominal/pelvic pain, and gynecological 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The record lacks evidence that the veteran's right 
rotator cuff injury has manifested symptomatology to an 
extent that her arm motion is limited at shoulder level (even 
considering functional limitation due to pain), or that there 
is nonunion of the clavicle or scapula. 

2.  The veteran's service-connected PTSD manifested to an 
extent that the veteran was, and has remained, demonstrably 
unable to obtain or retain employment.

3.  The record lacks evidence that the veteran suffers from a 
current disability related to residuals of an in-service left 
rotator cuff injury.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for the veteran's service-connected 
right rotator cuff injury have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5201 (2005).

2.  The criteria for entitlement to an evaluation of 100 
percent for the veteran's service-connected PTSD from October 
15, 1996, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

3.  Service connection for residuals of a left rotator cuff 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains December 2001, September 2002, and 
February 2005 letters informing the veteran of which portion 
of information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
latter letter particularly instructed the veteran that 
evidence concerning the right rotator cuff injury should show 
an increase in severity, and recited the necessary elements 
of service connection.  Additionally, the rating decision on 
appeal, statement of the case, and supplemental statement of 
the case applied legal standards to the evidence of record 
(which presumably illustrated the manner in which the 
evidence of record did not support the claim, or, in other 
words, the evidence needed to substantiate the claim).  As 
such, the veteran was effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed claims pre-VCAA and eventually 
received a sufficient notification letters, which 
appropriately addressed any timing error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the February 2005 letter stated:  "If you have any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  As such, the principle underlying the "fourth 
element" was properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  It is further noted, however, that a VA examination 
is not necessary in this case.  Particularly, as described 
further below, the medical and lay evidence does not 
establish that the veteran suffers from a current disability 
such that 38 C.F.R. § 3.159(c)(4) necessitates further 
remand.  

The claims file contains private medical records and VA 
treatment records from facilities in Mississippi and Texas.  
The record also contains February 1997 and June 1998 VA 
examination reports that are sufficient.  Importantly, the 
veteran did not notify VA of additional, relevant evidence 
after receiving the February 2005 VCAA notification letter.

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  General Laws and Regulations

Service connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

II.  Analysis

Initial rating in excess of 10 percent for right rotator cuff 
injury

A February 1997 VA examination report contained the veteran's 
report that her right shoulder remained symptomatic 
particularly with heavy lifting or overhead work.  She 
reported that the shoulder was doing well at the time of the 
examination because she had not been doing any strenuous 
activities requiring the use of her upper extremities.  A 
physical examination revealed that no evidence of deltoid 
atrophy, and she had 180 degrees of flexion and abduction 
bilaterally without pain.  The examiner noted that the 
veteran had some pain on extremes of internal rotation of the 
right shoulder.  She had 90 degrees of external rotation 
bilaterally without discomfort, and no more than slight 
tenderness to palpation over the anterior aspect of the right 
shoulder.  The veteran had 5/5 strength, and the examiner 
noted a positive supraspinatus stress test on the right.  An 
x-ray found an essentially normal right shoulder.  The 
impression was rotator cuff tendinitis of the right shoulder.  

On her April 1998 substantive appeal, the veteran stated:  
"right rotator cuff injury: agree."  Though it appears that 
the latter statement indicated that the veteran may have 
sought to cease contesting the assigned 10 percent disability 
evaluation, the Board does not conclusively determine that 
the veteran's statement amounted to a withdrawal of the 
matter from appellate status; adjudication of the issue is to 
the veteran's benefit.

A June 1998 VA examination report noted the veteran's 
complaint of continued chronic low grade pain in the right 
shoulder, and that any attempts at overhead work or 
repetitive use of the arm caused increased pain.  Physical 
examination revealed flexion to 165 degrees and abduction of 
180 degrees.  The veteran had pain on the extremes of motion 
of flexion.  The veteran had pain during abduction, beginning 
about shoulder level and continuing through the remainder of 
the motion.  Internal rotation was 70 degrees and external 
rotation 90 degrees, with pain on the extremes.  There was no 
tenderness to palpation, and the veteran had a positive 
impingement sign.  Strength was 4+/5.  

The examiner's impression was service-connected right rotator 
cuff injury, impingement syndrome.  As far as DeLuca 
provisions, the examiner commented that the veteran had had 
some pain on motion as well as some weakness on testing.  
Certainly pain could have further limited functional ability 
during flare up or with increased use, but it was not 
feasible to attempt to express that in terms of additional 
limitation of motion as it could not be determined to any 
degree of medical certainty.  

An October 1999 VA examination report contained an 
essentially unremarkable physical examination of the 
veteran's right shoulder, according to the examiner.  The 
veteran stated that overall her shoulder was doing okay at 
the present time, and she had not been putting any stress on 
it.  Other post-service medical records do not contain any 
indication that the veteran's right shoulder remained a 
problem such that she sought or received medical treatment 
for a worsening of the disability.  

Impairment of the clavicle or scapula of the major upper 
extremity is rated 10 percent when there is malunion.  It is 
also rated 10 percent when there is nonunion without loose 
movement.  It is rated 20 percent when there is nonunion with 
loose movement, or when there is dislocation.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  Id. 
§ 4.71.  Normal range of motion for the shoulder is:  Forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  Id. § 4.71a, Diagnostic Code 5201.  

The RO assessed the veteran's right shoulder problem under DC 
5299-5203 (according to 38 C.F.R. § 4.27, "99" indicates an 
unlisted condition such that rating by analogy is necessary).  
At this time, the record lacks evidence that the veteran is 
entitled to a rating in excess of 10 percent, given the 
finding that the veteran's right shoulder problem had 
significantly diminished due to not putting any stress on it.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine cannot be applied.  

Initial rating in excess of 30 percent from October 15, 1996, 
to April 21, 1999, and in excess of 70 percent from April 22, 
1999, for service-connected PTSD

It is noted that a 1997 rating decision denied service 
connection for PTSD, and deferred a decision on service 
connection for major depressive disorder.  The veteran 
perfected an appeal regarding service connection for PTSD.  
Then, a November 1998 rating decision granted service 
connection for major depressive order, and assigned a 30 
percent disability evaluation effective October 15, 1996.  
The veteran did not file a notice of disagreement concerning 
this initial rating.  

A June 2003 rating decision granted an increased rating of 70 
percent for service-connected major depressive disorder, 
effective April 22, 1999, (along with granting entitlement to 
individual unemployability effective April 22, 1999) and the 
veteran filed a notice of disagreement concerning the 
depressive disorder.   A subsequent January 2005 statement of 
the case did not address the rating for major depressive 
disorder (rather, it addressed a claim concerning undiagnosed 
illness related to environmental hazard in the Gulf War).  

A January 2005 rating decision changed the diagnosis from 
major depressive disorder to PTSD, and considered this a full 
grant of the benefit on appeal (i.e., service connection for 
PTSD).  The rating decision particularly changed the 
diagnosis from major depressive disorder to PTSD as of 
October 21, 1999, because according to the RO, that was the 
date a VA examination showed mild PTSD.  An April 2005 
supplemental statement of the case addressed "evaluation of 
major depressive disorder/PTSD" in excess of 70 percent.
  
Finally, in September 2005, the veteran testified about the 
severity of her symptomatology due to mental distress.  

The Board accepts the veteran's preceding testimony as a 
substantive appeal concerning the matter of an initial rating 
for PTSD.  Additionally, the Board notes that the January 
2005 rating decision lists the primary disability as PTSD, 
due to personal trauma, from October 15, 1996.  Thus, the 
Board will assess whether the veteran's PTSD (as opposed to 
major depressive disorder), manifested to a degree such that 
a rating in excess of 30 percent is appropriate from the date 
of the initial grant of service connection for a mental 
disability, which is October 15, 1996.  

The record contains a February 1997 VA examination report.  
The diagnosis was major depressive disorder, severe with 
psychotic features, and current GAF 45.  Treatment records 
from the Biloxi VAMC from September 1997 to March 1999 
indicate that the veteran sought help with her mental health, 
and she took 100 mg Zoloft per day, as well as Buspar.  As of 
September 1997, the impression was major depression, 
recurrent, in remission.  The veteran evidently had yearly 
cycles of depression, and she felt that her husband would be 
better off without her, but denied any intention to harm 
herself.  The veteran gave a history of racing thoughts.  The 
veteran apparently sought to work on marriage related issues.  

In November 1997, at the Biloxi VAMC, the veteran denied 
suicidal or homicidal thoughts, and there was no evidence of 
psychosis.  In May 1998, the veteran's Zoloft was increased.  
In August 1998, a mental status evaluation found the veteran 
oriented to person, place, time, and situation.  Her speech 
was smooth and well modulated, and her thought processes 
seemed to be goal-directed.  The veteran denied any 
hallucinations or delusions.  

The record contains a September 1998 VA discharge summary, 
which noted that the veteran had been place on lithium.  The 
discharge diagnosis included admission GAF of 35, best GAF 
over previous year 70.  

An October 1999 VA examination report indicated that the 
veteran had never been delusional, and the examiner saw no 
evidence of psychotic symptoms at the time.  The veteran 
stated that she had never been suicidal or homicidal, and she 
had never heard voices or seen visions.  A mental status 
examination revealed a pleasant and cooperative lady who was 
dressed neatly and cleanly.  Sensorium was intact in that she 
was fully oriented.  Mood varied from being essentially 
normal to some mild depression when discussing certain 
issues.  The diagnosis was major depression, in fair 
remission, rule out bipolar disorder, and PTSD, chronic, 
mild, with a GAF of 50.  

A March 2001 letter from Roger Searle, M.D., Oschner Clinic, 
indicated that the veteran had depression and PTSD, and took 
Depakote 250 mg 3x daily, Xanax 0.25 mg as needed for 
anxiety, and Zoloft 100 mg daily with places to increase 
dosage.  

An August 2001 VA mental health neuropsychology note found 
that the veteran was considering considerable emotional 
turmoil including severe levels of depressed and anxious 
affect.  The assessor noted at present the veteran had 
limited resources to adequately cope with uncomfortable 
affect and personal life stressors.  

In February 2002, the veteran reported feeling more unstable.  
In June 2002, the veteran stated that she was severely 
depressed.  A February 2003 VA general medical examination 
noted that the veteran had depression related to PTSD.  An 
April 2003 VA examination report indicated that the veteran's 
PTSD started after two in-service incidents of rape; she had 
suffered from flashback, nightmare, poor sleep, and 
depression.  The examiner did not find evidence of 
hallucination, delusion, suicidal, or homicidal ideation.  
The veteran's memory for short and long term was not good.  
The veteran suffered from obsessive and ritualistic behavior 
by checking the door and electricity frequently.  The veteran 
was diagnosed as having chronic PTSD, GAF 55.  

A September 2002 letter from a VA staff psychiatrist 
indicated that the veteran had an extensive history of out-
patient mental health treatment, as well as a history of 
psychiatric hospitalization.  Her long-standing psychiatric 
history was characterized by chronic instability of affect 
and interpersonal relationships.  The veteran experience 
recurrent bouts of depression, significant anxiety and 
irritability, impairment in thinking and judgment, and poor 
concentration.  The severity of the veteran's symptoms caused 
significant impairment in daily functioning.  Furthermore, 
she had comorbid physical problems (neuropathy and functional 
decline) that aggravated her psychiatric condition.  The 
veteran continued to experience prominent mood symptoms, and 
it was the opinion of the psychiatrist that the veteran had a 
mental disorder of such magnitude as to preclude gainful 
employment.  The veteran's prognosis was guarded; therefore, 
it was unlikely that she should be able to work in the 
foreseeable future.  

The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  In this regard, the Board notes that during the 
pendency of the veteran's claim, a revised rating schedule 
for mental disabilities became effective on November 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-00.

Considering the old version of Diagnostic Code 9411, a 50 
percent rating is warranted for psychiatric disability in 
which the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and in which by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose. Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2005), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

It is noted that the veteran initially filed her claim in 
January 1997, after the date of regulation change.  Because, 
however, the effective date of the grant of service 
connection was prior to the regulation change, the old 
regulation should be considered for the appropriate time 
period regarding an initial rating.  

It is apparent that the veteran's PTSD manifested such that 
since leaving military service she has been demonstrably 
unable to obtain or retain employment.  As such, the veteran 
is entitled to a 100 percent disability evaluation under the 
old criteria.

A comprehensive review of the record, in light of 38 U.S.C.A. 
§ 1155, fails to provide a clear indication of improvement in 
the veteran's service-connected PTSD during the pendency of 
the claim.  It appears that the severity of the disability 
has remained relatively static.  As such, the maximum 
schedular is appropriate for the entire time period.  

Left rotator cuff injury

The veteran's service medical records contain an August 1996 
Report of Medical Assessment, on which the veteran indicated 
that her left rotator cuff was aggravated by overhead work.  
An attendant Report of Medical History contained the 
veteran's symptomological complaint of bilateral rotator cuff 
injuries.  

Post-service, a February VA examination report contained an 
impression of history of left shoulder pain, asymptomatic.  
The examiner noted that examination was unremarkable at this 
time.  The record lacks further evidence regarding the 
veteran's left shoulder.  

At her hearing, the veteran testified about hurting the left 
rotator cuff in service, but that her physical therapist had 
recently told her what was causing the pain currently was her 
spinal cord.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Because the record lacks evidence that the veteran 
currently suffers from a left rotator cuff disability, a 
crucial element of service connection is absent.  As such, 
the preponderance of the evidence is against the claim, and 
the doctrine of the benefit of the doubt cannot be resolved 
in the veteran's favor.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right rotator cuff injury is denied.  

Entitlement to an initial 100 percent rating for PTSD from 
October 15, 1996, is granted.  

Entitlement to service connection for left rotator cuff 
injury is denied.


REMAND

Initial rating in excess of 10 percent for lumbar syndrome 
with sciatica

At a February 1997 VA examination, a physical examination 
found that the veteran was able to stand erect, and there was 
no spasm or tenderness of the low back.  Range of the motion 
of the lumbar spine was 80 degrees of flexion, and 40 degrees 
of extension.  The veteran had right and left lateral bending 
of 35 degrees, and right and left lateral rotation of 45 
degrees.  There was no pain on range of motion testing.  On 
supine straight leg raising, the examiner no evidence of 
radicular type complaints were noted.  The veteran had mild 
hamstring tightness.  The veteran was able to heel-and-toe 
walk.  An x-ray found an essentially normal lumbar spine.  
The impression was chronic lumbar syndrome with sciatica, 
uncertain etiology.  

A November 1997 progress note from the Biloxi VAMC indicated 
an assessment of chronic lumbar strain, rule out lumbar HNP.  
A February 1998 note indicated DDD lumbar area; the veteran 
had a normal neurology examination.  

At a March 1997 VA examination, the veteran reported that she 
had had low back pain since October or November 1994.  She 
reported that it started one day after work, and the pain 
radiated to the back of the right thigh, to the right foot, 
and the last three toes.  Sometimes she felt weak in the 
legs, and got numbness in the right foot.  After neurological 
examination, the examiner's impression was chronic low back 
pain, lumbosacral radiculopathy, and degenerative disk 
disease.  

A July 1998 medical imaging report from Slidell Memorial 
Hospital rendered an impression of unremarkable lumbar spine 
series.  

On her April 1998 substantive appeal, the veteran asserted 
that sought at least a 60 percent disability rating.  The 
veteran reported that she was frequently unable to get up off 
of the floor by herself.  Some days she was unable to take 
care of herself, which was very strenuous on her family.  

The record contains private medical evidence concerning 
treatment in 1998 for low back pain and bilateral lower 
extremity pain.  The impression included bilateral lower 
extremity spasticity and hyperflexion, rule out myelopathy, 
especially thoracic.  The plan was MRI thoracic spine (which 
showed minor bulging of the disc contour of T7-8) and 
cervical spine (which was grossly negative).  

The veteran underwent an October 1999 VA examination with the 
same examiner who had seen the veteran in February 1997.  The 
examiner noted that the claims file was available for review.  
The veteran reported that she continued to have problems with 
back and right leg pain.  The examiner noted MRI reports 
concerning the veteran's T-spine and C-spine.  The veteran 
reported that she had had MRI scan of the lumbar spine, but 
she reported it had been negative.  The examiner also noted 
that the veteran had had EMG and nerve conduction studies of 
both lower extremities, which indicated that she had diffuse 
sensory motor peripheral neuropathy, both axonal and 
demyelinating.  The veteran described a chronic type of 
varying degrees of severity concerning her back.  She had 
been on Lioresal daily for the last couple of months.  

A physical examination found no spasm or tenderness.  On 
range of motion the veteran had 70 degrees of flexion, and 30 
degrees of extension, right and lateral bending was 35 
degrees, and no pain on motion was noted.  The examiner noted 
that x-ray report from last of the lumbar spine was 
unremarkable.  The impression was service-connected chronic 
lumbar syndrome with sciatica, uncertain etiology.  

A July 2001 VA outpatient treatment note from Houston found 
that tests regarding the lumbar spine indicated normal 
vertebral alignment, mild posterior disc space narrowing L5-
S1.  The veteran's primary complaint involved constant low 
back and leg pain.  Palpation revealed general tenderness in 
low back and distal lower extremity musculature.  L-spine 
range of motion was within functional limits.  

An August 2001 Persian Gulf Referral Center discharge summary 
noted discharge diagnoses of peripheral neuropathy, and 
mechanical low back pain.  In September 2001, the veteran 
reported bowel and bladder incontinence.  The impression was 
lumbosacral radiculopathy.  

A September 2003 VA treatment record indicated that the 
veteran had come from Biloxi, and that she had been seen 
followed for development of cerebral atrophy with severe 
peripheral neuropathy, and she complained of pain, numbness, 
and weakness in all extremities.  

It is noted that recent treatment records from Longevity and 
Wellness Center of South Texas do not refer to the veteran's 
lumbar back.


Chest pain

The veteran's service medical records contain a May 1990 
Health Risk Appraisal, which noted that the veteran had job 
related stress, and that she had had chest pain on exertion.  
The counselor noted that the Navy had stated that the veteran 
was out of shape, and was told to exercise more.  A March 
1991 health record contained an assessment of costochondritis 
and exercise induced asthma.  An April 1991 record indicated 
probable costochondritis.  A January 1991 record of medical 
care contained the veteran's report of slowly progressive 
chest pain, made worse with deep inspiration; the assessment 
was costochondritis.  An August 1993 Report of Medical 
Examination noted a history of musculoskeletal chest pain in 
1990, negative cardiac work-up.  

Post-service, a February 1997 VA examination report contained 
the veteran's complaint of recurrent chest pain since 1988.  
The veteran had had several episodes of chest pain near about 
twenty minutes in the past several years; the pain usually 
lasted between two to twenty minutes and could be sharp or 
dully, usually in the front and middle of the chest.  A 
physical examination found that the veteran's lungs were 
clear to auscultation, and that heart sounds were normal.  
Noting that results of a stress test were pending, the 
examiner's impression was nonspecific chest pain, probably 
noncardiac origin.  Thereafter, a March 1997 stress test was 
reported to be negative.  

A July 2001 outpatient record from the Biloxi VAMC contained 
the veteran's report of chest pains, occasional tightening 
behind the sternum, without radiation.  The veteran reported 
shortness of breath only around chemicals or when exerting.  
An August 2001 Persian Gulf Referral Center discharge summary 
noted a discharge diagnosis of mild upper airway resistance 
syndrome.  

A February 2003 VA general medical examination noted that the 
veteran had chest pains probably related to mood disorder and 
mitral valve prolapse.  

A November 2004 treatment note from Longevity and Wellness 
Center of South Texas noted that the veteran had had a 
cardiac catheterization after chest pain and shortness of 
breath, due to leakage valve.  

Abdominal pain

On her April 1998 substantive appeal, the veteran asserted 
that her pain was associated with prolonged intake of Motrin 
while in service.  In November 1998, at Slidell Hospital, the 
veteran complained of abdominal pain for about two weeks.  
The impression noted a questionable etiology.  

A March 2001 letter from Dr. Searle, Oschner Clinic, 
indicated that the veteran had been seen for abdominal pain, 
and that results of an ultrasound were pending.  An August 
2001 VA summary noted that an abdominal ultrasound was 
normal, but that the veteran could possibly adhesive disease 
and irritable bowel syndrome.  It was recommended that the 
veteran follow-up with internal medicine of abdominal pain.    

A February 2003 VA general medical examination noted that the 
veteran had irritable bowel syndrome for gastrointestinal 
symptoms.  

Pelvic pain

The veteran's service medical records contain a February 1991 
note concerning breast and pelvic tenderness, and the 
assessment was PMS, doubt endometriosis.  In May 1991, the 
veteran had pubic pain of burning type, and the assessment 
was chronic pelvic pain, consistent with endometriosis, rule 
out osteitis pubis.  A July 1992 treatment note indicated 
that the veteran complained of pains in the abdomen.  She had 
had chlamydia in June, and stated that that she had been 
getting worse pains since July 10.  In June 1996, the veteran 
reported a burning sensation to the lower abdomen; the 
assessment was rule out fecal parasites.  A July 1996 
treatment note recorded the veteran's complaint of right 
flank pain and abdominal pain in a band across the mid-
abdomen; the assessment was abdominal/back pain, unknown 
etiology.  Another assessment in July indicated rule out 
gallbladder disease.  An August 1996 Report of Medical 
History contained a reference to chronic pelvic pain.  

Post-service, a March 1997 VA examination report contained 
the veteran's report of gross hematuria associated with 
dysuria, urgency, and suprapubic discomfort.  Testing found 
reactive cells compatible with mild inflammatory changes, and 
organisms compatible with Canada species.  The examiner's 
impression was history compatible with episodes of 
hemorrhagic cystitis, and microscopic hematuring secondary to 
mild chronic cystitis.  It does not appear that the examiner 
reviewed the veteran's claims file and offered a nexus 
opinion.  

On her April 1998 substantive appeal, the veteran asserted 
that she had pelvic pain just above the pubic bone, and that 
a gynecologist had suggested that it was trauma related.  

A June 1998 treatment note from Slidell Hospital noted pelvic 
pain.  A July 2001 VA outpatient treatment record noted mild 
diastasis of the pubic symphysis.  An August 2001 VA 
assessment noted a gynecologic consult suggested possible 
adhesive disease as the cause of intermittent pain.  
Additionally, the report noted that the veteran may have had 
irritable bowel syndrome.  

Gynecological condition  

The veteran's service medical records contain an August 1993 
Report of Medical Examination noted that a PAP smear had been 
within normal limits.  Another report that same date, which 
appeared to be handwritten, noted that the veteran was status 
post laparoscopy for pelvic pain, negative findings, and no 
sequelae.  On an August 1996 Report of Medical Assessment, 
the veteran indicated that she intended to seek VA disability 
for "female problems," including STD.  An August 1996 
Report of Medical History contained the veteran's report that 
she had had very light menses in May 1996, and then six week 
later it had been heavy; currently, her cycle was back to 
normal. 

On her April 1998 substantive appeal, the veteran asserted 
that she had vaginal dryness and frequently experienced pain 
during intercourse.  She continued to have breast tenderness, 
and unpleasant discharge.  

A May 1999 pathology report from Slidell Memorial Hospital 
noted diffuse laminar glandular hyperplasia of endocervix.  
That month a discharge summary indicated that the veteran had 
been admitted with complaints of dyspareunia, 
menometrorrhagia, and symptomatic uterine descendens.  The 
veteran apparently had a hysterectomy in 1999 for prolapse of 
the uterus.  

An August 2001 VA assessment noted a gynecologic consult 
suggested possible adhesive disease as the cause of 
intermittent pain.  

VA examination

The veteran has not undergone a VA assessment concerning her 
lumbar spine for a number of years.  Given the varied 
recitation of symptomatology noted above, including potential 
bladder and bowel impairment, a current VA examination is 
necessary to determine the particular manifestation and 
severity of associated problems. 

Likewise, the veteran should undergo examination for the 
purpose of a nexus opinion regarding chest/abdominal/pelvic 
pain, and gynecological problems.  It does not appear that a 
VA examiner has been able to review the veteran's service 
medical records to formulate any etiological opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should update the claims 
file with any recent VA or private 
treatment records, concerning the 
remaining issues on appeal.  Any such 
outstanding records should be obtained.  

2.  After adding obtained medical 
records to the file, the veteran should 
undergo VA examination, with claims 
file review.  The examiner should 
assess the veteran's lumbar spine in 
light of all of the evidence of record, 
including any diagnosis of record 
regarding peripheral neuropathy, and 
clarify the nature of the veteran's 
service-connected lumbar disability.  
The examiner should perform diagnostic 
clinical testing, range of motion study 
(with comments on any functional loss 
due to painful motion) and list any 
objective, neurologic abnormalities 
that are related to a service-connected 
low back disability, as opposed to 
other disease processes from which the 
veteran suffers.    

3.  The veteran should under VA 
examination, with claims file review, 
including service medical records, and 
the examiner should clarify the nature 
of any disability associated with the 
veteran's assertion of 
chest/abdominal/pelvic pain and 
gynecological problem, and describe the 
extent to which any of these claimed 
symptoms might overlap in terms of an 
ultimate diagnosis (also in light of 
post-service references to, e.g., 
mitral valve relapse, irritable bowel 
syndrome, adhesive disease, etcetera).  
Then, the examiner should determine 
whether it is at least as likely as not 
that any identified current disability 
associated with chest/abdominal/pelvic 
pain, and/or gynecological problems is 
related to, or had its onset, in 
military service.  Additionally, the 
examiner should determine whether any 
current disability (medically related 
to the description of symptomatology 
rendered by the veteran) is secondary 
to, i.e., proximately due to, the 
veteran's service-connected PTSD.   

4.  Then, the RO should readjudicate 
the veteran's claim of an initial 
rating in excess of 10 percent for 
lumbar syndrome with sciatica, and 
claims of service connection for chest 
pain, abdominal pain, pelvic pain, and 
gynecological condition.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


